GARTH, Circuit Judge,
concurring in the judgment of the Court:
I concur in affirming the district court’s judgment. I write separately as to officers Ferriola and Chesko only in order to emphasize that the record in this case reveals no material dispute of fact which could lead to a denial of summary judgment as to them, and to express some slight, but significant, differences that I have with Judge Becker’s summary judgment analysis — differences which, however, do not change the result in this case.
To defeat a motion for summary judgment, competent evidence must be produced, either through depositions, affidavits, or other sworn statements which reveal a material dispute of fact that can only be resolved by a trier of fact at a trial. On the other hand, where the movant correctly states the law and the opposing affidavits submitted in opposition to a summary judgment motion are not made on personal knowledge or do not set forth facts as would be admissible in evidence (see F.R.C.P. 56(e)) or do not reveal a material dispute of fact, the district court judge, in accordance with Federal Rule of Civil Procedure 56, must grant summary judgment to the movant. Celotex Corp. v. Catrett, 477 U.S. 317, 324, 106 S.Ct. 2548, 2553, 91 L.Ed.2d 265 (1986).
In such an instance, the court cannot avoid its responsibility to grant or to affirm summary judgment because it hypothesizes “what might have been established” or “what possibly could be established” at a trial. The die is cast when the parties join issue on the summary judgment motion, each relying on the sworn proofs that each has been able to assemble or produce at that time. And, if additional proofs are deemed necessary by the party opposing the motion (here the Estate of Ronald *468Williams) time for additional discovery may always be sought and ordered pursuant to F.R.Civ.P. 56(e).
In accordance with these principles, when we review a grant of summary judgment, it is not our function to determine what “reasonable jurors could conclude.” (Becker, J., Op. p. 460) Rather, our function is the threshold function of determining whether the record presents a material dispute of fact whose resolution requires a trial. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250, 106 S.Ct. 2505, 2511, 91 L.Ed.2d 202 (1985). Only when the record reveals such a dispute, does the role of the jury come into play.
Accordingly, I cannot agree with Judge Becker’s reading of Liberty Lobby or his analysis of the jury’s role in summary judgment proceedings (Becker, J., Op. p. 460). While Liberty Lobby, supra at 248, 106 S.Ct. at 2510, does state that the district court must ask itself “if the evidence is such that a reasonable jury could return a verdict for the nonmoving party,” that question is only asked and is only relevant once a material issue of fact in dispute has been identified. One need only ask what there would be for a reasonable jury to determine, if no material dispute of fact is present in the first instance? As the Supreme Court stated in Liberty Lobby:
Rule 56(e) provides that, when a properly supported motion for summary judgment is made, the adverse party “must set forth specific facts showing that there is a genuine issue for trial.” And, as we noted above, Rule 56(c) provides that the trial judge shall then grant summary judgment if there is no genuine issue as to any material fact and if the moving party is entitled to judgment as a matter of law. There is no requirement that the trial judge make findings of fact. The inquiry performed is the threshold inquiry of determining whether there is the need for a trial — whether, in other words, there are any genuine factual issues that properly can be resolved only by a finder of fact because they may reasonably be resolved in favor of either party. (emphasis added) (footnotes omitted)
Liberty Lobby, 477 U.S. at 250, 106 S.Ct. at 2511.
Thus, the denial of summary judgment requires a two step process. The district court must first determine that a dispute of fact is present. Then, and only then, is the evidence evaluated to determine if the factual dispute is one of such magnitude and significance that a reasonable jury could return a verdict for the nonmoving party. Absent a factual dispute, the question of what a “reasonable” jury can or cannot decide is never reached.
In determining whether a summary judgment motion should be granted by the trial court or affirmed by an appellate court, it therefore becomes important to examine the record for the existence of any genuine issues of material fact bearing on whether Ferriola or Chesko were deliberately indifferent to Ronald’s welfare.
I.
A.

Ferriola’s and Chesko’s Knowledge of Ronald’s Suicidal Tendencies


Ferriola

The record reveals that in May 1979 Ronald attempted suicide by jumping from the fifth floor of a parking garage. The record however, reveals that neither Ferriola nor Chesko had any knowledge of that incident. Although Ferriola admitted that at one time he had been in Corporal Boggs’ squad (from about 1980 to 1982) he unequivocally denied any knowledge of Ronald’s suicide attempt (F.Dep. p. 8) Ferriola also denied knowledge of later attempts by Ronald to set himself aflame or to commit suicide by lying in the road in the face of an oncoming vehicle (F.Dep. p. 9). He stated without contradiction that he had no knowledge of Ronald’s mental health history (F.Dep. p. 11) and that he knew of no actions taken by Ronald where he “ever endangered [himself] or others.” (F.Dep. p. 13). Nor did he recall any problems when he placed *469Ronald in the prison cell on the day of his arrest (F.Dep. p. 22).

Chesko

Sergeant Chesko also denied any knowledge of Ronald’s infirmities. Thus, when Chesko was asked:
Q: “Did you have any experience with Ronald Williams attempting or threatening suicide?”
A: “Not to my knowledge.” (C.Dep. p. 20-21).
Chesko repeatedly denied that he had any information as to Ronald’s mental health problems stating:
Q: “You had no information that indicated for example, that he had been committed?”
A: “No.” Id.
On page 23 of his deposition, Chesko was asked:
Q: “Is it your testimony that you had no prior information as of April 18, 1985 [the date of Ronald’s arrest giving rise to the instant action] that indicated to you that Ronald Williams had any mental health problems?”
A: “I had no knowledge of that.”
He also denied knowledge of each of the specific incidents of attempted suicide (C.Dep. p. 24, 25).
Q: “Do you recall an incident in 1979 where Ronald Williams threatened to commit suicide by jumping off the fifth floor of the parking garage?”
A: “No.”
Q: “Do you recall an incident where Mr. Williams was talked off the parking garage by Officer Boggs who then filed a mental health treatment petition to get Ronald emergency treatment?”
A: “I don’t recall that. No.”
Q: “Had you ever heard about that?”
A: “I don’t remember it being specifically him involved. I do remember Boggs being involved in an incident with somebody at the parking garage, but I didn’t remember who it was until you mentioned it now.”
Q: “Do you remember being there?”
A: “No.” Id.
B.

The Police Blotter System

Sergeant Chesko discussed the police blotter in his deposition on pages 55 through 57. The entire purport of his testimony, together with the testimony of others,1 particularly Sergeant Yarnall, may be summarized as follows: the West Chester Police Department attempts to enter everything that occurs on the previous police shift onto a police blotter. As Judge Becker has pointed out, (Becker, J., Op. p. 16) the shift supervisor reads the blotter to incoming police officers before the following shift begins. (Y.Dep. p. 94, 95). The blotter is read only to transmit knowledge from one shift to the next shift, and not to all police officers and succeeding shifts. Id.
Chesko testified:
Q: If there is somebody committed for suicidal behavior by the first platoon or on more than one occasion, is there any policy or procedure that would make sure that that information would get to the fourth platoon?
A: No. Generally, a lot of that information is placed in the police blotter, but that is the only way I really have any knowledge of it.
Q: Would you agree, assuming, and I will ask you to assume for a second, that Corporal Boggs had Mr. Williams committed for suicide back in 1979 and Officer Capik had it done in 1983 for suicidal behavior and Ronald told both of them and others that he was going to continue to attempt suicide. Is there any reason why that information never got to you, any reason that you know of?
A: No, other than I may have been off on vacation, not seen it in the blotter, if *470indeed it was in the blotter. I may have known of an incident. Take the Boggs situation with him at the parking garage. I may have known of the incident and not particularly known of the names.
Q: Would it be part of the policy or procedure if there was one? Do you believe that there was any policy or procedure that would assure that that information got to the right people, prior suicidal behavior requiring emergency mental health treatment?
A: ... No, there is no way of insuring that that happens. (C.Dep. p. 55-56).
Sergeant Chesko continued this theme on pages 58 and 59 of his deposition. He was asked:
Q: If for example you were to refer somebody for a mental health problem today, would that be entered on the blotter?
A: Most likely.
Q: Now, you were asked to assume that Officer Capik referred the deceased for a mental health evaluation in 1983, correct?
A: Correct.
Q: Now, assume that that was entered on the blotter at that time. Would there be any reasons for you to have gone back and reviewed entries on the blotter that are a year or so prior to the date of the incident in question?
A: No.
Q: Would there be any reasons for you to assume that if Mr. Williams had been suicidal at the time Officer Capik made references to mental health that he would be necessarily suicidal when you saw him sometime later?
A: No. (C.Dep. p. 58, 59).
Sergeant Yarnall confirmed each detail of Ferriola’s and Chesko’s testimony, testifying that neither of them would necessarily know of Ronald’s mental health problems. When asked if everybody should have had knowledge of Ronald’s suicidal tendencies, Yarnall replied “The best way for me to answer that is, I would hope that all knew it, but it would not be uncommon that they did not know it.” (Y.Dep. p. 70). He further testified:
Q: Would it surprise you to learn that Sergeant Chesko testified that he had no knowledge of Ronald’s prior mental health problems, commitment, or treatment?
A: That wouldn’t.
Yarnall’s testimony to the effect that it was common knowledge through people in the police department that Ronald had tried to kill himself before April 1985, is the only testimony that even comes arguably close to constituting a material dispute of fact. However, it falls far short of meeting that burden.
The flaw in Sergeant YarnalPs testimony was that the record reveals no basis or foundation was given for his observation of “common knowledge.” They are mere “beliefs” which cannot be used to resist a summary judgment motion. Facts made of personal knowledge are admissible. Beliefs, no matter how sincere, are not. As a panel of this court, which included Judge Becker, said in Hinkla v. Bethlehem Steel Corp., 863 F.2d 279, 281-82 (3d Cir.1988):
This court in Maldonado v. Ramirez, 757 F.2d 48, 50 (3d Cir.1985), indicated that Federal Rule of Civil Procedure 56(e) requires that an affidavit in opposition to a motion for summary judgment must be based “on personal knowledge,” must establish “such facts which would be admissible” and must “show affirmatively that the affiant is competent to testify in all matters stated therein.” The quoted assertions by [plaintiff] fail any of the criteria set forth in Rule 56(e). Satisfaction of the first criteria fails because [plaintiff] did not establish that his affidavit was based on personal knowledge. He merely used the word “believe. ” ... Furthermore, many of the statements within the affidavit were hearsay and would be inadmissible unless they qualified as hearsay exceptions. Because the affidavit did not meet the requirements of Rule 56(e), it may not be considered in deciding defendants’ motion for summary judgment, (emphasis added)
*471It must be remembered that Sergeant Yarnall’s testimony, which I reproduce below, is not that Ferriola told him, Yarnall, that he [Ferriola] knew of Ronald’s suicidal tendencies or that Ferriola was present at any time when these matters were discussed. Rather, Sergeant Yarnall’s “common knowledge” testimony is devoid of any hint of its source and similarly devoid of any foundation in fact. Of even more importance, Yarnall was never asked to identify and never did identify Ferriola and Chesko as officers with this “common knowledge.” Yarnall did no more than state that "I [Yarnall] knew that Ronald had done some crazy things ...” (Y.Dep. p. 70).
Thus, I differ somewhat from Judge Becker’s analysis which apparently would give evidentiary effect to Yarnall’s speculation (Becker, J., Op. fn. 12), although Judge Becker agrees that even if Yarnall’s testimony is considered, summary judgment for the officers must nevertheless be affirmed.
The testimony of Yarnall was:
Q: Do you recall ever hearing of an incident where Officer Kubiak petitioned for Ronald’s commitment after he wandered in and among traffic on Gay Street for the avowed purpose of being hit and killed by a car; after arrested threatened to jump from the bridge on Gay Street in an attempt to kill himself?
A: I seem to recall that, that Ronald did something. I don’t recall specifics, and I was not involved in it.
Q: Did you have any information at any time before April of 1985 that Ronald had tried to kill or threatened to kill himself?
A: Well, I think Ronald had made — I think it was common knowledge he had made some attempts.
Q: Common knowledge among whom?
A: Through people in the police department I would say.
Q: Would you expect that all platoons would have known about that?
A: The best way for me to answer that is I would hope they all knew it, but it would not be uncommon that they didn’t know it.
(Y.Dep. p. 69, 70).
In my opinion, as I have stated, that testimony is incompetent without a proper foundation, see Hinkla v. Bethlehem Steel Corp., 863 F.2d 279, 281-83 (3d Cir.1988). Maiorana v. MacDonald, 596 F.2d 1072 (1st Cir.1979), Beyene v. Coleman Security Services, 854 F.2d 1179 (9th Cir.1988) (“The remaining evidence submitted in support of [plaintiff's] summary judgment motion is inadmissible; it lacks foundation and is hearsay”). Only evidence admissible at trial may be used to test a summary judgment motion. Thus evidence whose foundation is deficient must be excluded from consideration. Beyene v. Coleman Security Services, supra; Washington v. Armstrong World Industries, Inc., 839 F.2d 1121 (5th Cir.1987); Viterbo v. Dow Chemical Co., 826 F.2d 420 (5th Cir.1987); Hamilton v. Keystone Tankship Corp., 539 F.2d 684 (9th Cir.1976). Again, Judge Becker has previously acknowledged this principle when he was a district court judge in Zenith Radio Corp. v. Matsushita Elec. Indus. Co., Ltd., 505 F.Supp. 1125, 1139 (W.D.Pa.1980). (“[I]n ruling upon summary judgment motions, courts refuse to consider ... documents without a proper foundation.”)
Hence, under any view, Yarnall’s “common knowledge” testimony cannot be considered as contradicting the officers’ statements that they had no knowledge of Ronald’s tendencies. See Freedman v. City of Allentown, Pa., 853 F.2d 1111 (3d Cir.1988) (requiring knowledge by defendant officers of suicidal tendencies and identification of particular officers). Even if competent, which it is not, the “common knowledge” of officers in a police department could not satisfy the requirement for the specific identity of officers required in civil rights cases. Freedman at 1114.
Thus, there is no issue of Ferriola’s or Chesko’s knowledge that could go to a jury because it is undisputed that neither of them had knowledge of Ronald’s suicidal tendencies. Neither of them was present at any time that Ronald attempted suicide. *472Neither of them was on a squad which recorded Ronald’s behavior on a police blotter. Neither of them was present on a shift at which the police blotter containing such information ever was read, and indeed, no evidence of the police blotter containing such information appears on the record of this proceeding.
As Judge Becker notes in his footnote 11, some of these evidentiary deficiencies perhaps could have been cured by more thorough depositions. However, that cannot change the summary judgment result rendered by the district court in this case. If neither Ferriola nor Chesko was part of Boggs’ squad and if neither of them read the police log, or had it read to them, and if neither of them was identified as being members of the squad that recorded Ronald’s behavior on a police blotter, and they had no knowledge of Ronald’s suicidal tendencies, no deliberate indifference to Ronald’s welfare can be implied or inferred.
C.

Deliberate Indifference

Ferriola as w;ell unhesitatingly asserted that there was no standing order that required the removal of a belt from a prisoner before the prisoner was incarcerated (F.Dep. p. 26). He claimed that he had no responsibility to remove Ronald’s belt stating “[A]s a result of my investigation after the incident, to the best of my knowledge, there is no standing order that specifically states that a belt will be taken prior to placing someone into the cell block.” (F.Dep. p. 25) Ferriola further testified that he understood the belt policy to be that it was strictly up to him as to whether he took a prisoner’s belt or not, when he placed a prisoner in the cell. (F.Dep. p. 44)
This was likewise the testimony of Lieutenant John Martin of the West Chester police force. When asked at deposition:
Q: Do you have a policy with regard to what should be taken from prisoners before he or she is placed in the cell block area?
A: Generally, everything that they own, everything they had with them.
Q: Belts and shoe laces?
A: No.
ij: ¡fc Jjs >}: Jjs
Q: Are belts to be taken from prisoners?
A: That’s not policy, sir, but it’s ordinarily.
Q: It’s not enacted in any policy?
A: That’s correct, sir. (Martin Dep. p. 43-44)
Police Chief Green, at his deposition did not contradict this. He was asked:
Q: Are there rules and regulations adopted by the Borough on securing prisoners?
A: There is one in the book on prisoners, yes.
Q: Does it say anything about, for instance, belts?
A: It's about a two page thing. I’m not going to sit here and say yes or no. It possibly could. (Green Dep. p. 66)
Even had there been a prison policy of removing a prisoner’s belt, an issue as to which there is substantial question, in the absence of knowledge on the part of Ferri-ola and Chesko, the failure to remove Ronald’s belt could not in the instant setting constitute “deliberate indifference.” The most that could be said was that whoever had responsibility for the removal of Ronald’s belt may well have been negligent, but mere negligence is insufficient to maintain a § 1983 action. Freedman v. City of Allentown, Pa., supra; Colburn v. Upper Darby Tp., 838 F.2d 663 (3d Cir.1988).
We said in Colburn at 838 F.2d 668, referring to Davidson v. O’Lone, 752 F.2d 817 (3d Cir.1984) (in banc), aff'd sub nom. Davidson v. Cannon, 474 U.S. 344, 106 S.Ct. 668, 88 L.Ed.2d 677 (1986):
... liability may be imposed on prison officials, even for assaults which they did not commit, ‘if there was intentional conduct, deliberate or reckless indifference to the prisoner’s safety, or callous disregard on the part of prison officials.’ Id. at 828. We reaffirmed that where prison officials infringed a liberty interest by intentional conduct, gross negligence, or reckless indifference, or an es- ■ tablished state procedure, the matter is actionable under § 1983.
*473Here, of course, the record reveals no established state procedure any more than it reveals knowledgeable conduct, intentional conduct, deliberate indifference, or reckless indifference. Of particular interest is the fact that no evidence was ever produced by Ronald Williams’ estate to contradict or dispute the testimony of Ferriola, Ches-ko, or McBride insofar as that testimony pertained to the “deliberate indifference” standard or to the procedure for handling prisoners and removing their personal belongings.
II.

Third Circuit Precedent

I add just a few words about this court’s opinions in this area. Both Colburn v. Upper Darby Township, 838 F.2d 663 (3d Cir.1988) and Freedman v. City of Allentown, Pa., 853 F.2d 1111 (3d Cir.1988) involved jailhouse suicides, as does the instant case. Judge Becker has summarized the facts in both cases (Becker J., Op. p. 464-65). I call attention to only one or two matters emphasized in Freedman because of their bearing in the instant case.
Significantly, Freedman, as well as its predecessor Colburn, both came to us not as judgments rendered in summary judgment proceedings, but rather from judgments which dismissed their respective complaints under F.R.C.P. 12(b)(6). In Col-burn, we reversed the district court’s order of dismissal and held that, taking all the well-pleaded allegations as true and construing the complaint in the light most favorable to the plaintiff, the complaint stated a sufficient § 1983 cause of action. Because there had been no discovery establishing the facts alleged in the Colburn complaint, we reversed for further development of the record.
In Freedman, we affirmed the dismissal of a § 1983 complaint. Freedman’s estate had filed a complaint against police defendants and the City of Allentown because Freedman had committed suicide while in prison. It is significant for our purposes here that the complaint in Freedman charged that the defendants “knew or should have known” of Freedman’s “suicidal tendency and attempts” and “knew or should have known” that Freedman “posed a significant and substantial risk of suicide ... if left unaided or in possession of items with which he could take his own life.” Freedman, 853 F.2d at 1113.
During Freedman’s questioning, there were revealed to the questioning officers prominent scars on Freedman’s elbow and neck, characterized as “suicide hesitation cuts,” and Freedman, it was alleged, had attempted suicide at least one time prior to his actual suicide in jail. The district court in Freedman dismissed Freedman’s complaint because it found nothing more than mere negligence on the part of the individual officers and because there were no facts asserted which supported the allegation that the policemen knew or should have known of Freedman’s suicidal tendencies.
In Freedman we held that a prison custodian is not the guarantor of a prisoner’s safety and that “we cannot infer from the prisoner’s act of suicide itself that the prison officials have recklessly disregarded their obligation to take reasonable precautions to safeguard the safety of prisoners entrusted to their care.” Freedman, 853 at 1115. Freedman further instructed that prison officials must actually know of the suicidal tendencies of a prisoner and must have ignored their responsibility to take reasonable precautions in the light of that knowledge. Moreover, Freedman holds, as Judge Becker has reported, (Becker J., Op. p. 465) that even if a prison official should have known and identified Freedman’s scars as “suicide hesitation cuts” the failure to recognize them as such, without more, amounted only to negligence and therefore failed to support a claim under § 1983.
If Freedman, in accordance with rule 12(b)(6) principles, did not state a claim under § 1983, then a fortiori, in the present case where evidence has been taken and that evidence has been uncontradict-ed and undisputed, summary judgment for the officers must be affirmed. Accepting Freedman’s instructions, it would appear that even had Ferriola and Chesko known of Ronald’s prior suicide attempts, which they unequivocally denied, that knowledge can be deemed no more than the knowledge which the Freedman defendants had of *474Freedman’s “suicide hesitation cuts” and as such, could not allow a constitutional claim for damages. Freedman therefore compels summary judgment in favor of the police officers in a case such as the present one, where the record does not demonstrate knowledge and “deliberate indifference” on their part.
I therefore respectfully concur in the result Judge Becker has announced as the judgment of the court.

. The deposition of William Morris, a police officer on the West Chester police department confirmed Yarnall’s statements about the blotter. Specifically, Morris confirmed that the blotter system had never informed him of Ronald Williams’ mental health problems. (Morris Dep. p. 106-107).